          Case 2:18-cv-01750-GMN-NJK Document 25 Filed 07/28/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   ISSAC GAINES,
                                                      Case No.: 2:18-cv-01750-GMN-NJK
12          Plaintiff(s),
                                                                    Order
13   v.
14   STATE OF NEVADA, et al.,
15          Defendant(s).
16         The settlement conference scheduled for tomorrow, July 29, 2020, is hereby VACATED.
17 A separate order to show cause will issue.
18         IT IS SO ORDERED.
19         Dated: July 28, 2020
20                                                         ______________________________
                                                           Nancy J. Koppe
21                                                         United States Magistrate Judge
22
23
24
25
26
27
28

                                                1
